     Case 2:16-cv-02242-JAD-BNW Document 32 Filed 02/10/20 Page 1 of 4



 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     2810 West Charleston Blvd. #75
 4   Las Vegas, Nevada 89102
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     SATICOY BAY, LLC
 7
 8
 9
10
                                 UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12
                                                    ***
13
     FEDERAL HOUSING FINANCE AGENCY,                  )
14   in its capacity as Conservator of Federal        )
     National Mortgage Association and Federal        )
15   Home Loan Mortgage Corporation; FEDERAL          )    Case No. 2:16-cv-02242-JAD-BNW
     NATIONAL MORTGAGE ASSOCIATION;                   )
16   and FEDERAL HOME LOAN MORTGAGE                   )
     CORPORATION,                                     )
17                                                    )
                                          Plaintiffs, )
18                                                    )
     vs.                                              )
19                                                    )
     SATICOY BAY, LLC,                                )
20                                                    )
                                          Defendant. )
21                                                    )
22                    STIPULATION AND ORDER TO EXTEND TIME
           TO FILE REPLY TO OPPOSITION TO MOTION TO COMPEL DISCOVERY
23                                 (First Request)
24          COMES NOW, Defendant, SATICOY BAY, LLC, and Plaintiffs, FEDERAL
25   HOUSING FINANCE AGENCY, FEDERAL NATIONAL MORTGAGE ASSOCIATION; and
26   FEDERAL HOME LOAN MORTGAGE CORPORATION by and through their undersigned
27   counsel, and hereby stipulate and agree as follows:
28
                                                Page 1 of 4
     Case 2:16-cv-02242-JAD-BNW Document 32 Filed 02/10/20 Page 2 of 4



 1         1.    On January 20, 2020, Defendant filed a Motion to Compel Discovery herein.

 2               [ECF #26].

 3         2.    On January 21, 2020, this Court entered a Minute Order scheduling a hearing of

 4               the Motion to take place on March 3, 2020, at 9:00 a.m. [ECF #27].

 5         3.    Plaintiffs filed an Opposition to the Motion on February 3, 2020. [ECF #29].

 6         4.    Defendant’s counsel has requested an extension of time until February 17, 2020,

 7               in which to file a Reply to Plaintiffs’ Opposition as a result of numerous other

 8               pending legal matters and personal obligations. The requested extension will not

 9               affect the pending hearing date in any manner.

10   //

11   //

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                             Page 2 of 4
     Case 2:16-cv-02242-JAD-BNW Document 32 Filed 02/10/20 Page 3 of 4



 1          5.     Defendant shall have an extension of time until February 17, 2020, in which to

 2                 file a Reply to Plaintiff’s Opposition to Motion to Compel Discovery.

 3          6.     This Stipulation is made in good faith and not for purpose of delay.

 4          Dated this    10th    day of February, 2020.

 5
     ROGER P. CROTEAU &
 6    ASSOCIATES, LTD.                                 FENNEMORE CRAIG, P.C.

 7
 8    /s/ Timothy E. Rhoda                             /s/ Leslie Bryan Hart
     TIMOTHY E. RHODA, ESQ.                            LESLIE BRYAN HART, ESQ.
 9   Nevada Bar No. 7878                               Nevada Bar No. 4932
     2810 West Charleston Blvd. #75                    300 E. Second St., Suite 1510
10   Las Vegas, Nevada 89102                           Reno, NV 89501
     (702) 254-7775                                    775-788-2228
11   croteaulaw@croteaulaw.com                         lhart@fclaw.com
     Attorney for Defendants                           Attorney for Plaintiffs
12   Saticoy Bay, LLC                                  Federal Housing Finance Agency and
                                                       Federal Home Loan Mortgage Corporation
13
                                                       SNELL & WILMER L.L.P.
14
15
                                                       /s/ Erica J. Stutman
16                                                     ERICA J. STUTMAN, ESQ.
                                                       Nevada Bar No. 10794
17                                                     3883 Howard Hughes Parkway, Suite 1100
                                                       Las Vegas, NV 89169
18                                                     702-784-5238
                                                       estutman@swlaw.com
19                                                     Attorney for Plaintiff
                                                       Federal National Mortgage Association
20
21
                                                 IT IS SO ORDERED.
22           IT IS SO ORDERED
                                                 By:
             DATED: February 11, 2020
23
                                                          Judge, U.S. District Court
24
25                                               Dated:

26
             __________________________________________________
27           BRENDA WEKSLER
28           UNITED STATES MAGISTRATE JUDGE
                                               Page 3 of 4
     Case 2:16-cv-02242-JAD-BNW Document 32 Filed 02/10/20 Page 4 of 4



 1                                      CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this                 10th         day of February, 2020, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   AND ORDER TO EXTEND TIME TO FILE REPLY TO OPPOSITION TO MOTION

 5   TO COMPEL DISCOVERY (First Request) to the following parties:

 6         Kelly H Dove                                         Robin E Perkins
           Snell & Wilmer L.L.P.                                Snell & Wilmer L.L.P.
 7         3883 Howard Hughes Parkway                           3883 Howard Hughes Parkway, Suite 1100
           Las Vegas, NV 89169                                  Las Vegas, NV 89169
 8         (702) 784-5200                                       702-784-5238
           (702) 784-5252 (fax)                                 702-784-5252 (fax)
 9         kdove@swlaw.com                                      rperkins@swlaw.com
           Attorney for Plaintiff                               Attorney for Plaintiff
10         Federal National Mortgage Association                Federal National Mortgage Association


11         Leslie Bryan Hart                                    Amy F. Sorenson
           Fennemore Craig, P.C.                                Snell & Willmer, LLP
12         300 E. Second St., Suite 1510                        3883 Howard Highes Parkway, Suite 1100
           Reno, NV 89501-                                      Las Vegas, NV 89169
13         775-788-2228                                         801-257-1907
           lhart@fclaw.com                                      801-257-1800 (fax)
14         Attorney for Plaintiff                               asorenson@swlaw.com
           Federal Housing Finance Agency and Federal           Attorney for Plaintiff
15         Home Loan Mortgage Corporation                       Federal National Mortgage Association


16         John D. Tennert                                      Erica J Stutman
           Fennemore Craig, P.C.                                Snell & Wilmer L.L.P.
17         300 E. Second St., Suite 1510                        One Arizona Center
           Reno, NV 89501                                       400 E. Van Buren St., Ste. 1900
18         775-788-2212                                         Phoenix, AZ 85004
           jtennert@fclaw.com                                   602-382-6000
19         Attorney for Plaintiff                               602-382-6070 (fax)
           Federal Housing Finance Agency and Federal           estutman@swlaw.com
20         Home Loan Mortgage Corporation                       Attorney for Plaintiff
                                                                Federal National Mortgage Association
21
22
                                                         /s/ Timothy E. Rhoda
23                                                      An employee of ROGER P. CROTEAU &
24                                                      ASSOCIATES, LTD.

25
26
27
28
                                                   Page 4 of 4
